Citation Nr: 1541986	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2014, the case was remanded for further development.  An interim (March 2015) rating decision granted service connection for left and right knee disabilities and thus, those issues are no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2014 remand noted that while the Veteran was placed on profile in February 1971, with restrictions including: no pushing, pulling, or lifting over a certain weight with his left arm, and no push-ups, overhead bars or ladders, or overhead work, the reason for the profile was not specified.  At the April 2014 Board hearing, it was noted that the Veteran's service treatment records show he complained of left elbow pain and that in March 1971 there was a request that his profile be extended, but that there is no clear indication as to why he was placed on a profile limiting use of his upper extremities.  

In the September 2014 remand, the Board noted that the Veterans service personnel records may contain information that sheds light on the reason for the Veteran's profile, and that development for such records is necessary.  The Veteran's service personnel records have not been secured for the record, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a remand for the Veteran's personnel records is necessary, the Veteran should be allowed further opportunity to submit the appropriate authorizations and releases for the AOJ to secure records of all (and all) private treatment he received for his shoulders following his separation from service. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the Veteran's complete service personnel records (or complete copies thereof).  Development for the service personnel records must be exhaustive, and if they are unavailable, it must be so certified for the record (with explanation for the unavailability), and the Veteran should be so notified.  

2.  The AOJ should also ask the Veteran to identify all providers of private evaluations and/or treatment he has received for his shoulders since discharge from service, and to provide the releases necessary for VA to secure records of such private treatment/evaluations, to specifically include Alexian Brothers Hospital.  He should have ample opportunity to respond.  The AOJ must secure for the record the complete clinical records (which are not already associated with the record) of the treatment from all sources identified. 

The AOJ should also secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for his shoulders. 

3.  If the results of the development ordered above suggest that there are additional pertinent and outstanding treatment records and/or that the Veteran's current shoulder disability may be related to service, the AOJ should arrange for the development suggested (to include an addendum medical opinion, if indicated). 
4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplement statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

